DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 5, 12, and 19, the terms "top" and “below” in the claims are relative terms which render the claims indefinite. Specifically, the terms "top" and “below” are not defined by the claims and there is no frame of reference given for what would constitute a “top” or a “bottom” of any component in the blower. Furthermore, what could be considered the “top” of a component in the system is subject to change relative to the orientation in which the blower is installed. Thus one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes any prior art reference with a fixed cutoff plate that is not explicitly disclosed 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thygeson (US 2,801,042).
	As to claims 1 and 4, Thygeson discloses a centrifugal blower, which is capable of being used for an HVAC system, comprising:
	a housing 11 comprising an intake 14 and an outlet 12;
	a blower wheel 13 disposed within the housing 11 and configured to draw air into the housing 11 via the intake 14 and to exhaust air from the housing through the outlet 12; and
	an adjustable cutoff plate 21 configured to be moved between multiple positions defining multiple cutoff angles (Fig. 1; col. 3, lines 1-32).
	As to claim 2, Thygeson discloses an actuator 23 coupled to the cutoff plate 21 and configured to move the plate 21 between the positions.
	As to claim 3, Thygeson discloses the actuator 23 coupled to the plate 21 via a linkage (Fig. 2; note that crank 23 is linked to rotate a shaft 22 for plate adjustment).
As to claim 5, Thygeson discloses a fixed cutoff plate having a top edge disposed below a top edge of the adjustable cutoff plate 21 (see annotated figure 2 below).

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehta (US 5,772,399).
	As to claim 1, Mehta discloses a blower for an HVAC system (col. 1, lines 5-10), the blower comprising:
	a housing 11 comprising an intake 16 and an outlet 15;
	a blower wheel 22 disposed within the housing 11 and configured to draw air into the housing 11 via the intake 16 and to exhaust air from the housing through the outlet 15; and
	an adjustable cutoff plate 32 configured to be moved between at least a first position defining a first cutoff angle (Fig. 5) and a second position defining a second cutoff angle (Fig. 6). 
	As to claim 5, Mehta discloses a fixed cutoff plate 14 having a top edge disposed below a top edge of the adjustable plate 32 (Fig. 1).

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu (JP 2003-42097, see attached English translation).
	As to claim 1, Shimizu discloses a blower for an HVAC system (paragraph 1), the blower comprising:

	a blower wheel 3 disposed within the housing 4 and configured to draw air into the housing 4 via the intake and to exhaust air from the housing through the outlet; and
	an adjustable cutoff plate 7 configured to be moved between at least a first position defining a first cutoff angle and a second position defining a second cutoff angle (Fig. 4).
	As to claims 2-4, Shimizu discloses an actuator 14 coupled to the cutoff plate 7 via a linkage and configured to move the plate 7 between multiple positions (Fig. 4).	
	As to claim 5, Shimizu discloses a fixed cutoff plate having a top edge disposed below a top edge of the adjustable plate 7 (see annotated figure 4 below).
	As to claim 6, Shimizu discloses a pressure sensor 16 configured to measure a static pressure of air exiting the blower.
	As to claim 7, Shimizu discloses the pressure sensor being coupled to the housing 4 proximal the outlet (Fig. 4; paragraph 23).
	As to claims 8-13, Shimizu discloses most of the limitations of the claims as discussed above, and also includes an HVAC system comprising an indoor unit (paragraph 16: blower provides air to the interior of a vehicle and thus is considered to be included in an indoor unit), wherein an HVAC controller 15 monitors the static pressure of air exiting the blower and controls movement of the adjustable cutoff plate 7 between the positions (paragraph 23). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu.
	As to claim 14, Shimizu teaches a method of improving efficiency of a blower in an HVAC system, the method comprising:
	determining, by an HVAC controller 15, if a cutoff angle of the blower should be adjusted, and responsive to a determination that the angle should be adjusted, adjusting a height of an adjustable cutoff plate 7 of the blower to improve the efficiency of the blower (paragraph 23). 
	Shimizu does not explicitly teach determining, by the HVAC controller 15, if an enclosed space has a heating or cooling demand, and responsive to a determination that such a demand exists, powering on the HVAC system. However, the examiner takes Official Notice that it is well-known in the art to utilize an HVAC controller to power on an HVAC system in response to the controller determining that a heating or cooling demand exists. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Shimizu to operate in the manner as claimed in order to ensure that heating/cooling demands are met.
As to claim 15, Shimizu teaches measuring a static pressure of air exiting the blower and determining if the cutoff angle should be adjusted by comparing the measured value to a threshold value (paragraph 23).
	As to claim 16, Shimizu teaches reducing the cutoff angle of the blower when the measured pressure value exceeds the threshold value (paragraph 23, when the pressure is higher than a threshold the nose gap G is increased, thus reducing the cutoff angle; note that Fig. 1 an increase in G reduces the cutoff angle from approximately 90 degrees at G-1 to a lower angle at G-2). 
	As to claim 17, Shimizu does not explicitly teach using a lookup table as claimed. However, the examiner takes Official Notice that it is well-known in the art to utilize lookup tables for system control. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Shimizu to utilize a lookup table as claimed in order to ensure that an airflow having desirable characteristics is provided by the blower. 
	As to claims 18-19, Shimizu teaches actuating an actuator 14 coupled to the cutoff plate 7 via a linkage and configured to move the plate 7 between multiple positions (Fig. 4), and teaches a fixed cutoff plate having a top edge disposed below a top edge of the adjustable plate 7 (see annotated figure 4 below).
	As to claim 20, Shimizu discloses the blower comprising:
	a housing 4 comprising an intake and an outlet (paragraph 13, line 2, recites the air sucked by the blower and thus there is inherently an intake; paragraph 23, line 3, recites an outlet);
	a blower wheel 3 disposed within the housing 4 and configured to draw air into the housing 4 via the intake and to exhaust air from the housing through the outlet;
	an adjustable cutoff plate 7 configured to be moved between at least a first position defining a first cutoff angle and a second position defining a second cutoff angle (Fig. 4); and
	a pressure sensor 16 secured to the housing 4 and configured to measure a static pressure of air exiting the blower (Fig. 4; paragraph 23).

Annotated Figures

    PNG
    media_image1.png
    676
    498
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    34
    75
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    386
    492
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Thursday 8:00 - 6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763